 PROB 12C                                                                        Report Date: September 18, 2020
(6/16)

                                      United States District Court                     FILED IN THE
                                                                                   U.S. DISTRICT COURT
                                                                             EASTERN DISTRICT OF WASHINGTON

                                                     for the
                                                                              Sep 18, 2020
                                       Eastern District of Washington             SEAN F. MCAVOY, CLERK



                  Petition for Warrant or Summons for Offender Under Supervision


 Name of Offender: Lawrence Williams                           Case Number: 0980 2:20CR00119-TOR-1
 Address of Offender:
 Name of Sentencing Judicial Officer: The Honorable Benjamin H. Settle, U.S. District Judge
 Name of Supervising Judicial Officer: The Honorable Thomas O. Rice, U.S. District Judge
 Date of Original Sentence: August 23, 2010
 Original Offense:       Conspiracy to Distribute Cocaine Base, 21 U.S.C. §§ 841)a)(1), (b)(1)(B) and 846

                         Witness Tampering, 18 U.S.C. §§ 1512(b)(1), 1512(b)(2)(A), 1512(b)(2)(B) and
                         1512(b)(3)
 Original Sentence:      Prison - 108 months                   Type of Supervision: Supervised Release
                         TSR - 60 months

 Sentence Reduction:     Prison - Time Served (87 months)
 (November 1, 2015)      TSR - 60 months
 Asst. U.S. Attorney:    U.S. Attorney’s Office                Date Supervision Commenced: February 26, 2019
 Defense Attorney:       Federal Defender’s Office             Date Supervision Expires: October 30, 2020


                                         PETITIONING THE COURT

To issue a warrant.

The probation officer believes that the offender has violated the following condition(s) of supervision:


Violation Number        Nature of Noncompliance

            1           Mandatory Condition # 2: The defendant shall not commit another Federal, state, or local
                        crime.

                        Supporting Evidence: It is alleged that Mr. Williams violated his supervised release by
                        committing third degree rape on or about August 31, 2020.

                        On March 7, 2019, a U.S. probation officer reviewed all mandatory, standard, and special
                        conditions set forth in Mr. Williams’ judgment. He signed his judgment acknowledging an
                        understanding of his conditions of supervision.
Prob12C
Re: Williams, Lawrence
September 18, 2020
Page 2

                According to the police report filed by the Spokane Police Department, case number 2020-
                20161759, an individual who identified herself as the payee of the victim in the alleged rape,
                called crime check to report a sex crime that occurred sometime at the end of August 2020.

                The payee received a telephone call from Mikaeel Azeem, also known as Mr. Lawrence
                Williams. Mr. Williams claimed to work for Phoenix Counseling Services and he informed
                the payee that they have been feeding and housing the victim and needed payment for these
                services. The payee asked Mr. Williams to send her a receipt for these services and payment
                would be sent. Mr. Williams sent the payee a receipt and a $2,450 check was sent to Mr.
                Williams.

                A couple of days later, the payee received a telephone call from the owner of Phoenix
                Counseling Services. The owner disclosed that Mr. Williams was not an employee of
                Phoenix Counseling Services, but in fact was a member of their sex offender program.

                The payee reached out to the victim who confirmed that Mr. Williams forced her into having
                sex, claiming it was payment for him providing her food and housing. The victim stated she
                did not want to have sex with him.

                On September 14, 2020, the undersigned officer spoke with a detective with the Spokane
                Police Department and it appears charges will be pursued. Mr. Williams has not been
                arrested at this time.


          2     Mandatory Condition # 2: The defendant shall not commit another Federal, state, or local
                crime.

                Supporting Evidence: It is alleged that Mr. Williams violated his supervised release by
                committing second degree criminal impersonation, assume identity, on or about August 31,
                2020.

                On March 7, 2019, a U.S. probation officer reviewed all mandatory, standard, and special
                conditions set forth in Mr. Williams’ judgment. He signed his judgment acknowledging an
                understanding of his conditions of supervision

                According to the police report filed by the Spokane Police Department, case number 2020-
                20161760, an individual who identified herself as the payee of the alleged victim in the
                alleged rape, called crime check to report a sex crime that occurred sometime at the end of
                August 2020.

                The payee received a phone call from Mikaeel Azeem, also known as Mr. Lawrence
                Williams. Mr. Williams claimed to work for Phoenix Counseling Services and he informed
                the payee that they have been feeding and housing the victim and needed payment for these
                services. The payee asked Mr. Williams to send her a receipt for these services and payment
                would be sent. Mr. Williams sent the payee a receipt and a $2,450 check was sent to Mr.
                Williams.
Prob12C
Re: Williams, Lawrence
September 18, 2020
Page 3

                      A couple of days later, the payee received a phone call from the owner of Phoenix
                      Counseling Services. The owner disclosed that Mr. Williams was not an employee of
                      Phoenix Counseling Services, but in fact was a member of their sex offender program. The
                      owner did not know how Mr. Williams was able to cash a check under their business.

                      The payee called U.S. Bank to cancel the check; however, it was already cashed.

                      On September 14, 2020, the undersigned officer spoke with a detective with the Spokane
                      Police Department and it appears charges will be pursued. Mr. Williams has not been
                      arrested at this time.

The U.S. Probation Office respectfully recommends the Court issue a warrant requiring the offender to appear to
answer to the allegation(s) contained in this petition.

                                        I declare under penalty of perjury that the foregoing is true and correct.
                                                          Executed on:     09/18/2020
                                                                           s/Corey M. McCain
                                                                           Corey M. McCain
                                                                           U.S. Probation Officer



 THE COURT ORDERS

 [ ]      No Action
 [ ;]     The Issuance of a Warrant
 [ ]      The Issuance of a Summons
 [ ]      Other

                                                                           7KRPDV25LFH
                                                                           7
                                                                           7KKRPDV 2 5LFH
                                                                           8QLWHG6WDWHV'LVWULFW-XGJH
                                                                            6HSWHPEHU
                                                                           Date
